Citation Nr: 1400264	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  09-09 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of avulsion fracture of the left medial malleolus (hereinafter, a "left ankle disability"), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 through May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that increased the evaluation in effect for the Veteran's left ankle disability to 20 percent, effective November 9, 2005.  By rating decision dated March 2007, the RO granted an earlier effective date of April 1, 2005.

In February 2010 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In June 2010 and December 2011 the Board remanded this claim for further development.  The case now returns for further appellate review.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are relevant to the issue on appeal.  
Thus, these records have been considered in rendering the decision below.


FINDING OF FACT

The Veteran's left ankle disability has been manifested by pain and marked limitation of motion throughout the appeal period, but has not been productive of ankylosis or malunion of the tibia and fibula.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).

The notice requirements apply to all five elements of a service connection claim: 
1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated May 2006.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records, post-service VA treatment records, VA examination reports, and Social Security disability records.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, the Veteran volunteered his symptomatology, and the Veteran's representative and the VLJ asked questions concerning treatment and symptomatology related to the Veteran's increased rating claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  The VA has obtained the Veteran's Social Security disability records, as well as additional VA treatment records.  Accordingly, the Board finds that there has been compliance with the prior 
remand instructions and no further action is necessary.  See, generally, D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

The Veteran is seeking an increased rating for his left ankle disability, which is currently evaluated as 20 percent disabling.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In both initial rating claims and increased rating claims, the Board must discuss whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (38 C.F.R. § 4.71a, Diagnostic Code 5003) which, in this case, is the left ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-5274.

The Veteran's left ankle disability has been rated under the provisions of Diagnostic Code 5271 throughout the appeal period.  Under Diagnostic Code 5271, a 10 percent disability rating requires moderate limited motion of the ankle.  A 20 percent disability rating, which is also the maximum evaluation available under Diagnostic Code 5271, requires marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance 
of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During a VA examination in May 2006, the Veteran described pain in his left ankle that was exacerbated by prolonged standing and sitting, and by going up and down steps.  He indicated that he experienced instability with weakness and subluxation one to two times per week, and swelling on occasion.  He stated his ankle did not lock, but that it had a sensation of tightness that felt better after "popping" it.  He reported flare-ups that occurred two to three times per month.  The examiner reported that the Veteran appeared for the examination ambulatory, but that he walked with a cane and had an antalgic gait.  The examiner noted dorsiflexion to 20 degrees and plantar flexion to 30 degrees, absent 15 degrees of plantar flexion secondary to pain.  The examiner noted the Veteran's report of easy fatigability with repetitive range of motion, and indicated that the Veteran was positive for weakness and decreased endurance.  The examiner stated there were no additional obvious deformities to the left ankle.

During a subsequent examination in October 2009, the Veteran reported level 8 pain in his left ankle upon walking one to two blocks, and upon standing for half 
an hour.  He indicated that going up and down steps produced pain that was nearly as severe.  He reported having flare-ups four to five times per week.  He also reported redness, warmth, and stiffness, as well as weakness and instability.  Upon examination, the examiner stated there was no redness, warmth, or effusion, but that there was slight edema.  The examiner noted dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  He also reported inversion and eversion to 5 degrees.  The examiner stated that the Veteran had no pain with initial range of motion, but that he did have pain upon repetition.  The examiner noted no increased weakness, decreased endurance, incoordination, or change in range of motion following repetition.  X-ray images taken in October 2009 indicated soft tissue swelling adjacent to the medial malleolus, but no fractures, bony destructive changes, or dislocations.  The examiner diagnosed the Veteran with a left ankle fracture with residual pain and decreased range of motion.

During his hearing in February 2010, the Veteran reported pain throughout the day at a level of 8 or 9, and indicated that his ankle would lock on him, causing him to stumble.  He also reported swelling in his ankle.  The Veteran stated that he could perform toe raises about ten times before his ankle was exhausted, and that he also performed an exercise where he used a sock to push his foot up and down, working the ankle.  He indicated he learned those exercises in physical therapy.  In response to the Veteran's report of his ankle movement, his representative confirmed that the ankle was not frozen or ankylosed.

During VA treatment for continued ankle and foot pain in December 2011, the examiner indicated he had discussed with the Veteran the possibility of ankle and subtalar joint arthrodesis due to extensive degenerative changes indicated in 2009 X-rays.  In March 2012, a VA examiner reported ankle joint dorsiflexion of approximately 0 degrees with the knee extended, and 5 degrees with the knee flexed.  The examiner also noted that the subtalar joint had a range of motion of 15 degrees of eversion and 20 degrees of inversion.  X-ray images taken at that time indicated appropriate fibular overlap and no acute fractures or dislocations.  The Veteran received an Arizona brace for his left lower extremity at that time to help alleviate his foot and ankle conditions.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's left ankle disability is appropriately evaluated as 20 percent disabling, the maximum evaluation available under Diagnostic Code 5271 for limitation of motion of the ankle.  The competent and probative evidence of record reflects that the Veteran's left ankle disability has been productive of pain and marked limitation of motion throughout the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

In reaching this conclusion the Board has considered whether a higher schedular rating under other potentially applicable schedular criteria is warranted.  Diagnostic Code 5270 provides for a higher rating based on ankylosis of the ankle, but the record indicates that the Veteran has always had some motion in his left ankle.  Therefore, evaluation under that criteria is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Diagnostic Code 5262 provides ratings based on malunion or nonunion of the tibia and fibula, and provides that malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code.  However, the evidence does not reflect that the Veteran has malunion of the tibia or fibula.  Thus, Diagnostic Code 5262 is also not for application.

The Board has also considered the provisions in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding pain and functional loss when evaluating limitation of motion.  However, the Veteran is already assigned the maximum evaluation of 20 percent based on limitation of motion under Diagnostic Code 5271, and a higher rating for limitation of motion based on pain and functional impairment cannot be awarded.  See Johnston, 10 Vet. App. at 85.

In sum, the symptomatology noted in the medical and lay evidence has been adequately addressed by the 20 percent evaluation already assigned under Diagnostic Code 5271, and does not more nearly approximate the criteria for a higher schedular rating at any time during the appeal period.  See Hart, supra.  In this regard, there is no evidence of ankylosis of the ankle.  Thus, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left ankle disability.  As a result, the Board finds that the weight of the evidence is against a schedular rating higher than 20 percent during the course of the Veteran's claim.

III.  Other Considerations

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's left ankle disability increased rating claim.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for more severe symptomatology (ankylosis or malunion of the tibia and fibula) than is shown by the evidence.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-5274.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional 
loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Board notes that the Veteran indicated in the record that his left ankle contributed to pain when he previously worked in a customer service position.  However, he subsequently made references, during treatment, to his self-employment as a photographer, and the evidence of record does not contain allegations that the Veteran's service-connected disability renders him unemployable.  Thus, a claim for unemployability is not raised by the evidence of record and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

Entitlement to a disability rating higher than 20 percent for a left ankle disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


